                        IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF UTAH




 DAVID A. GOODWILL, individually and                      MEMORANDUM DECISION
 for the ESTATE OF PHYLLIS A. HANSEN,                         AND ORDER

                        Plaintiff,
                                                              Case No. 2:18-cv-0948
 v.
                                                               Judge Clark Waddoups
 The Foreclosure Commissioner, designated
 by the Secretary of Housing and Urban
 Development, on October 29, 2008; ETITLE                     Related Case:
 INSURANCE AGENCY; and THE                                    Bankruptcy No. 19-20259 RKM
 SECRETARY OF HOUSING AND URBAN
 DEVELOPMENT,

                        Defendants.




       On February 8, 2019, Plaintiff David A. Goodwill filed a Notice of the Filing of Chapter 7

Bankruptcy. The court then stayed the case pursuant to its standard procedure. Defendants eTitle

Insurance Agency (“eTitle”) and the Secretary of Housing and Urban Development (“HUD”)

subsequently notified the court that the Bankruptcy Court lifted the automatic stay as it applied to

eTitle and HUD. This court, therefore, must determine how this case shall proceed.

       When a person files for bankruptcy, “the estate over which the appointed trustee is given

control ‘is comprised of . . . all legal or equitable interests of the debtor in property as of the

commencement of the case.’” Sender v. Buchanan (In re Hedged-Investments Assocs., Inc.), 84

F.3d 1281, 1285 (10th Cir. 1996) (alteration in original) (quoting 11 U.S.C. § 541(a)(1)). “Causes
of action belonging to the debtor fall within this definition.” Id. (citations omitted). Hence, this

action is part of the bankruptcy estate because it belongs to Mr. Goodwill, who is the bankruptcy

debtor, and it arose before Mr. Goodwill filed for bankruptcy.

        All assets of the bankruptcy estate “are within the sole control of the Trustee in Bankruptcy

whose duty it is to ‘collect the property of the estate and reduce it to cash.’” Log Furniture, Inc.

v. Call, 180 Fed. Appx. 785, 787 (10th Cir. 2006) (quoting 11 U.S.C. § 704(a)(1)) (other citation

omitted). This means “[t]he only person with standing or legal capacity” to pursue the claims at

issue in this case is the Trustee. Id. at 788.

        Pursuant to Rule 17(a)(3) of the Federal Rules of Civil Procedure, the court affords the

Trustee an opportunity to “be substituted into the action.” The Trustee is directed to do so on or

before June 14, 2019. If such an election is not made, this case will be dismissed without prejudice

based on Mr. Goodwill’s lack of standing.

        The court directs the Clerk of Court to provide this Order to the Trustee and the United

States Trustee as follows:

                KENNETH A. RUSTON                     UNITED STATES TRUSTEE
                P.O. Box 212                          Washington Federal Bank Bldg.
                Lehi, UT 84043                        405 S. Main St., Suite 300
                KRus8416@aol.com                      Salt Lake City, UT 84111
                                                      USTPRegion19.SK.ECF@usdoj.gov

Due to complications Mr. Goodwill has with receiving notifications through CM/ECF, the court

further directs the Clerk of Court to email this Memorandum Decision and Order to Mr. Goodwill

at the email address of record.




                                                  2
SO ORDERED this 28th day of May, 2019.

                                         BY THE COURT:



                                         __________________________________
                                         Clark Waddoups
                                         United States District Judge




                                   3
